Citation Nr: 9904407	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression with mood congruent psychotic features and 
dysthymic disorder, evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome, evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for internal 
derangement, left knee, evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
headaches, residuals of head injury, evaluated as 10 percent 
disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

This appeal was initiated to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno.

The veteran provided testimony at a personal hearing at the 
RO before a Hearing Officer in November 1995.  He 
subsequently requested and was thrice scheduled for and due 
to medical problems including renal dialysis, was unable to 
appear for hearings to be held before a Member of the Board 
in Washington.



FINDINGS OF FACT

1.  The veteran had active service from April 1979 to 
September 1984.

2.  On February 2, 1999, the RO was notified of the veteran's 
death on January 2, 1999; a copy of the death certificate was 
received by the Board on February 3, 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
20.1302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) [as codified at 38 C.F.R. § 
20.1302 (1998)].

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which may be brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (1998).


ORDER

The appeal is dismissed.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

